Citation Nr: 0738767	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for the residuals of an injury to the major extremity 
with a right wrist fracture with resulting fusion and 
arthritis.

2.  Entitlement to service connection for the residuals of a 
fracture of the left wrist with resulting fusion.

3.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and bipolar disorder.

4.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, granted an 
increased rating of 40 percent for the veteran's service-
connected right wrist disability.  That rating decision also 
denied service connection for a psychiatric disorder and a 
left wrist disorder as well as denying entitlement to TDIU.

In July 2004, the veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  He has waived his right to an additional hearing.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in November 2004, 
when it was remanded for examination of the veteran and to 
obtain additional medical records.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  

The issues of entitlement to a separate disability rating for 
a scar and nerve impairment of the right wrist are referred 
to the RO for action deemed appropriate.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's service-connected right wrist disability is 
manifested by ankylosis as a result of wrist fusion surgery 
which most nearly approximates ankylosis in an unfavorable 
position.

3.  Service medical records do not show that the veteran had 
any injury to the left wrist during active service. 

4.  Service medical records do not show that the veteran had 
any symptoms or diagnosis of a psychiatric disorder during 
active service.    

5.  There is no competent medical evidence of record linking 
any current left wrist or psychiatric disability to the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, and not in excess 
thereof, for the residuals a right wrist fracture to the major 
extremity with resulting fusion and arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5125, 5214, 5215 
(2007).  

2.  A left wrist disability, to include arthritis, was not 
incurred in, or aggravated by, active military service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  A psychiatric disorder, including anxiety and bipolar 
disorder, was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notice in letters dated March 2001, October 2001, January 
2005, and correspondence dated November 2006.  The claims 
were subsequently readjudicated in a November 2006 
Supplemental Statement of the Case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, Compensation and Pension examinations have not 
been obtained with respect to the veteran's claims for 
service connection.  The veteran's service medical records 
have been obtained along with a considerable volume of 
private and VA medical treatment records.  There is no 
medical evidence of record showing a left wrist injury during 
service or any psychiatric disorder during service.  
Accordingly, the Board finds that all necessary development 
has been accomplished, and that any other medical 
examinations are not required; therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical examination reports, VA medical records, and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for an 
increased disability rating for his right wrist and service 
connection for his left wrist and a psychiatric disorder.  

II.  Increased Rating for Right Wrist Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2007).

Service connection is in effect for a right wrist disability.  
The veteran's service medical records clearly show that he 
incurred a fracture of the right wrist which required 
treatment with a cast.  X-ray reports confirmed that he had a 
fracture of the right navicular bone.  The veteran had 
increased complaints of pain and functional impairment 
beginning in approximately 1988.  Private medical records 
reveal that he required treatment with a surgical fusion of 
the right wrist joint in January 2000.  

Several VA Compensation and Pension examinations have been 
conducted in oct 2001 and April 2002.  Both of these 
examination reports noted that the veteran right wrist had 
been surgically fused.  The April 2002 report noted that the 
right wrist was "not contracted in a flexed position, but 
ankylosed in an extended position . . . this may seem to be 
somewhat favorable because the patient can still use his 
hands to do some tasks."  

A July 2004 letter from the veteran's private physician 
indicates that the veteran is severely disabled as a result 
of his service-connected right wrist disability along with a 
nonservice connected left wrist disability and nonservice 
connected Parkinson's disease.  This physician states that 
the veteran has "profound loss of fine & gross motor 
control, paresthesias, and marked decreased strength and 
range of motion in his hands and wrists.  In effect his level 
of effective function is equal to or less than that of 
prosthetic hands or amputated stump."  

In June 2005, the most recent VA examination of the veteran 
was conducted.  Physical examination revealed the veteran's 
right wrist was ankylosed as a result of the surgical fusion 
in a neutral position with no flexion or extension.  The 
examiner noted that the veteran was "unable to use his right 
wrist effectively and has trouble writing."  

The service medical records reveal that the veteran reported 
being right handed on all reports of medical history that he 
provided.  Accordingly, rating the veteran's service-
connected right wrist disability involves rating the major 
extremity.  The service connected right wrist disability is 
currently rated as 40 percent disabling under diagnostic code 
5214.  That rating is for ankylosis of the major wrist in any 
position that is other than favorable.  The next higher 
rating of 50 percent contemplates ankylosis of the major 
wrist in an unfavorable position, in any degree of palmar 
flexion, or with ulnar or radial deviation.  The 50 percent 
disability rating is the highest rating assignable under this 
Diagnostic Code.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5214 (2007).  A 70 percent disability rating is assignable 
under Diagnostic Code 5125 for loss of use of the hand as a 
result of amputation.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5125 (2007).  The loss of use of the hand will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump 
with suitable prosthetic appliance.  38 C.F.R. § 4.71a, 
Diagnostic Code 5125, Note (f).

The evidence of record does indicate that the veteran has 
significant disability involving his right wrist.  It is 
surgically fused in a neutral position, with limited movement 
and functional ability.  He has continuing complaints of 
pain.  The 2004 private physician's statement indicates that 
the right wrist's "effective function is equal to or less 
than that of prosthetic hands or amputated stump."  This is 
somewhat questionable as the 2005 VA examination report 
reveals that the veteran can write with his right hand, 
albeit with difficulty.  Also, some of the impairment of the 
use of the veteran's right hand and wrist noted in the 
medical evidence of record, is specifically related to a 
combination of the service-connected right wrist disability, 
and tremor resulting from his nonservice connected 
Parkinson's disease.  

The code describes unfavorable ankylosis as "any degree of 
palmar flexion, or with ulnar or radial deviation."  The 
question then is whether the "neutral" position described by 
the examiner more nearly approximates a minimum degree of 
palmar flexion such that "any degree of palmar flexion" is 
shown.  Resolving any reasonable doubt in favor of the 
veteran, the Board finds that "neutral" position of the right 
wrist is sufficiently equivalent to the minimum degree of 
palmar flexion necessary to grant a 50 percent rating under 
Code 5214.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent.  The evidence 
of record clearly shows that the veteran's right hand has not 
been amputated.  While he has severe functional impairment, 
he has not lost the use of his right hand and can write with 
it.  Therefore, the assignment of a disability rating in 
excess of 50 percent is not warranted.  



III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses and arthritis may be presumed to have been incurred 
during active military service if either disability becomes 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).




A.  Left Wrist

The veteran claims entitlement to service connection for a 
left wrist disability.  There is a considerable volume of 
private and VA medical evidence of record and it fills three 
volumes.  Private medical evidence reveals that in 2000 the 
veteran required bilateral surgical wrist fusions to treat 
his complaints of wrist pain.  As a result, the veteran 
clearly has a current left wrist disability with ankylosis of 
the left wrist from the surgical fusion.  There is also 
current evidence of arthritis of the left wrist.  However, 
there is no medical evidence showing a diagnosis of left 
wrist arthritis during service or during the first year after 
separation from service.  Accordingly, the veteran's claim 
ultimately fails because there is no evidence of a left wrist 
injury during service, and no competent medical evidence 
linking the left wrist disability to service.  

The veteran claims that he injured his left wrist during 
service and that his current left wrist disability warrants 
service connection.  In July 2004, the veteran presented 
sworn testimony before a Veterans Law Judge.  He testified 
that he injured both of his wrists in a fall during service, 
but that his right wrist was injured more severely.  He 
further testified that he was not treated for any complaints 
related to his left wrist until the 1980s which was almost 
two decades after he separated from service.  

The veteran's service medical records have been obtained.  
They reveal that during active service in 1965 the veteran 
fell while washing windows and that he had a fracture of the 
right wrist.  He required treatment with a cast.  The service 
medical records contain numerous x-ray examination reports of 
record along with physical profile records showing limited 
duty due to the right wrist fracture.  There is absolutely no 
evidence in the service medical records to support that the 
veteran injured his left wrist as he claims.  

There is some evidence of record showing that the veteran had 
a left wrist fracture subsequent to service.  An October 2002 
private medical record notes a history of bilateral wrist 
fractures in 1982.  

Almost all of the VA and private medical evidence of record 
indicates that the veteran had bilateral wrist fractures 
during active service in 1965.  Some indicate that these 
resulted from a parachute injury and some indicate that they 
occurred during the veteran's service in Vietnam.  However, 
all of these reports clearly are based solely upon the report 
of medical history made by the veteran to the physician at 
the time with no indication that these physicians ever 
reviewed the original service medical records showing that 
only the right wrist was fractured during service.  The Board 
notes that although the veteran was awarded a parachute 
badge, the service medical records do not indicate the right 
wrist injury was a result of a parachute injury.  Essentially 
all of these medical records merely transcribe the veteran's 
unsupported allegations of a left wrist injury during 
service.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a left wrist in 
service as well as of suffering from left wrist problems 
since that time, and his credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).   The Court held 
that the veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having joint 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  The Court, 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence. 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).  

In its role as a finder of fact, the veteran concludes that 
the veteran's assertions that he fractured both wrists during 
service to be inconsistent with the evidence of record and 
thus not credible.

The service medical records clearly show that the veteran 
fractured his right wrist and required a long period of 
treatment with a cast and limited duty which is documented.  
In reaching this determination, the Board notes that a 
careful review of the substantial medical evidence in the 
claims folder with emphasis on the service medical records.  
It is entirely not credible that the veteran being treated 
for a fractured right wrist with it in a cast, could have had 
a fracture of left wrist at the same time which went 
unreported or untreated.  Moreover, the veteran was 
essentially asymptomatic for wrist complaints from separation 
from service in 1966 until the middle 1980s.  There is some 
medical evidence of record showing post-service bilateral 
wrist injuries in the early 1980s.  All of the post-service 
medical records which appear to link the current left wrist 
disorder to service are based entirely on the veteran's 
unsupported allegations of a fracture during service which 
are not credible.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection and that service connection must be 
denied for a left wrist disorder.  

B.  Psychiatric Disorders

The veteran claims entitlement to service connection for a 
psychiatric disorder.  He asserts that he received 
psychiatric treatment during service and that his current 
psychiatric disabilities warrant service connection. 

The veteran's service medical records do not show that the 
veteran had any complaints of, or treatment for, any 
psychiatric symptoms during service.  Separation examination 
of the veteran was conducted in August 1966.  On the report 
of medical history the veteran indicated that he did not have 
any depression, excessive worry, or nervous trouble.  
Psychiatric evaluation of the veteran was "normal" with no 
abnormalities noted by the examining physician.  

There is a large volume of psychiatric treatment records in 
the file and the Board has reviewed all of them.  A July 1988 
VA intake record indicates that the veteran's psychiatric 
treatment history began in 1970 when the veteran was admitted 
for inpatient treatment at a VA medical center for 
depression, drinking, and suicidal thoughts.  Subsequently, 
the veteran required both inpatient and outpatient treatment 
for substance abuse involving alcohol and drugs for a 
considerable period of time.  The medical evidence of record 
also reveals that the veteran is presently diagnosed with 
bipolar disorder.  A private medical examination was 
conducted in July 2004 and indicated a diagnosis of bipolar 
disorder.  This diagnosis, along with the veteran's 
longstanding history and diagnosis of substance abuse, is 
documented and supported by the overwhelming majority of the 
medical evidence of record.  

A June 1994 private medical record indicates a diagnosis of 
post-traumatic stress disorder (PTSD).  However, this record 
does not indicate the etiology of this disorder or relate it 
to service.  Moreover, mental health treatment records dated 
subsequent to this do not support a diagnosis of PTSD.

The veteran clearly has a current psychiatric disability 
which is diagnosed as bipolar disorder.  However, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder because there 
is no evidence that the veteran had a psychiatric disorder 
during service and no medical evidence linking the current 
disability to service.  Accordingly service connection must 
be denied.   


ORDER

An increased rating of 50 percent, and not in excess thereof, 
is granted for the residuals of an injury to the major 
extremity with a right wrist fracture with resulting fusion 
and arthritis, subject to the law and regulations governing 
the payment of monetary awards.  

Service connection for the residuals of a fracture of the 
left wrist with resulting fusion is denied.

Service connection for a psychiatric disorder, to include 
anxiety and bipolar disorder, is denied.


REMAND

The Board has granted an increased disability rating of 50 
percent for the veteran's service-connected right wrist 
disability.  As a result of this favorable disposition, the 
file must be returned to provide the AOJ with another 
opportunity to review the TDIU claim before appellate review 
and to allow the veteran and his representative the 
opportunity to present additional arguments and evidence 
concerning his claim for TDIU in light thereof.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for 
TDIU.  Consider whether referral is 
warranted for consideration of an award 
of TDIU on an extraschedular basis.  
After taking any other action deemed 
appropriate, if the benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond with additional argument and 
evidence.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


